FILE COPY

                                                                             NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES

                                    Court of Appeals
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
                                                                             100 E. CANO, 5TH FLOOR
  NORA L. LONGORIA
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas                956-318-2403 (FAX)



                                          November 5, 2013

      Hon. Katie Pearson Klein                      Hon. Raymond L. Thomas
      Dale & Klein, L.L.P.                          Kittleman, Thomas & Gonzalez
      1100 E. Jasmine Ave., Suite 202               P.O. Box 1416
      McAllen, TX 78501                             McAllen, TX 78504

      Hon. Rosemary Conrad-Sandoval                 Hon. Ricardo Pumarejo Jr.
      Roerig, Oliveira & Fisher                     Kittleman, Thomas & Gonzalez
      10225 N. 10th Street                          4900-B N. 10th Street
      McAllen, TX 78504                             McAllen, TX 78504

      Hon. Deborah Lee Cordova
      P.O. Box 1416
      McAllen, TX 78505

      Re:       Cause No. 13-13-00513-CV
      Tr.Ct.No. C248011IB
      Style:    IN RE CORNELIO MORALES

              Enclosed please find the opinion issued by the Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 398th District Court
           Hon. Laura Hinojosa, District Clerk/Hidalgo
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region